By the Court.

It does not appear, on the face of the record before us, that the county is directly interested. But the defendants have waived this exception, by appearing and pleading to the action in the court below. It is true that in Prince’s case there was also an appearance for the defendant; but there the defect of jurisdiction was apparent on the face of the record, (a)

Motion overruled.


 [Vide Pearce vs. Atwood, 13 Mass. Rep. 324. — Commonwealth vs. Ryan, 5 Mass. Rep. 90. — Brown vs. Inhab. Somerset, 11 Mass. Rep. 221. — Boston vs. Tileston 11 Mass. Rep. 468. — Commonwealth vs. Worcester, 3 Pick. 464. — Ed.]